BIRCH, Circuit Judge:
I. INTRODUCTION
In this appeal, we must decide whether acts of copying infringed the compilation copyright registered in a “yellow pages” classified business directory. The parties have stipulated that the directory, which is a typical yellow pages directory, qualifies for compilation copyright protection. Thus, we are called upon to apply Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991), which addressed copyright protection for a “white pages” telephone directory, to resolve the infringement claims presented to us concerning a directory of a different color.
The pivotal issue in this case is whether that which was copied by the alleged infringer was protected by the registered claim of compilation copyright. The parties agree that the only elements of a work entitled to compilation copyright protection are the selection, arrangement or coordination as they appear in the work as a whole. The parties dispute what elements of a classified directory constitute such selection, arrangement or coordination. Mindful that the protection afforded to a whole work by a compilation copyright is “thin,”1 the determination as to whether an infringement of a compilation copyright has occurred is particularly difficult where less than the entire work is copied.
II. BACKGROUND
BellSouth Advertising & Publishing Corporation (“BAPCO”) is a wholly owned subsidiary of BellSouth Corporation (“BellSouth”) created for the purpose of preparing, publishing and distributing telephone directories. Using telephone listing information supplied by Southern Bell Telephone and Telegraph Company (“Southern Bell”), another wholly owned subsidiary of BellSouth, BAPCO publishes a classified, “yellow pages,” advertising directory for the Greater Miami area. The BAPCO directory is organized into an alphabetical list of business classifications. Each business-rate telephone service subscriber is listed in alphabetical order under one appropriate heading without charge. A subscriber may purchase cross listings under different business classifications or advertisements to appear along with its business listing.
After BAPCO published its 1984 directory for the Greater Miami area, Donnelley Information Publishing, Inc. and Reuben H. Don-nelley Corp. (collectively “Donnelley”) began promoting and selling classified advertisements to be placed in a competitive classified directory for the Greater Miami area. To *1439generate a list of business telephone subscribers to be solicited for placement in its directory, Donnelley gave copies of BAPCO’s directory to Appalachian Computer Services, Inc. (“ACS”), a data entry company. Don-nelley first marked each listing in the BAP-CO directory with one alphanumeric code indicating the size and type of advertisement purchased by the subscriber2 and a similar code indicating the type of business represented by the BAPCO heading under which the listing appeared. For each listing appearing in the BAPCO directory, ACS created a computer data base containing the name, address, and telephone number of the subscriber as well as the codes corresponding to business type and unit of advertising. From this data base, Donnelley printed sales lead sheets, listing this information for each subscriber, to be used to contact business telephone subscribers to sell advertisements and listings in the Donnelley directory. Relying on this information copied from the BAPCO directory, Donnelley ultimately prepared its own competitive directory for the Greater Miami area.
BAPCO sued Donnelley for alleged copyright infringement,3 trademark infringement, and unfair competition. After the district court denied BAPCO’s motion for a preliminary injunction, Donnelley answered and counterclaimed against BAPCO, Southern Bell and BellSouth, for alleged violations of federal antitrust law. On the copyright infringement claim, the district court granted summary judgment to BAPCO and denied Donnelley’s motion seeking partial summary judgment in its favor,4 BellSouth Advertising & Publishing Corp. v. Donnelly Info. Publishing, Inc., 719 F.Supp. 1551 (S.D.Fla.1988).
The district court found, and Donnelley admitted, that BAPCO owned a valid compilation copyright in its classified directory. Donnelley stipulated that, in preparing its data base and sales lead sheets, it obtained from each listing in the BAPCO directory, the telephone number, name, address, kind of business, and unit of advertising for the listed subscriber. As further evidence of copying, the district court relied on affidavits and deposition testimony from Donnelley’s representatives and the presence of a number of erroneous listings common to the BAPCO and Donnelley directories. From the process by which Donnelley prepared its competitive yellow pages directory, the district court identified three acts of copying: (1) the entry ofi subscriber information into the computer data base by- ACS; (2) the printout of sales lead sheets from this data base; and (3) the publication of Donnelley’s directory. Based on these acts of copying, the court granted BAPCO’s motion for summary judgment-on its copyright infringement claims.5 Donnelley appealed the district court’s resolution of the parties’ motions on the copyright claim.6
*1440III. DISCUSSION
A. Feist Publications and the Requirement of Originality
In Feist Publications, the Supreme Court clarified the scope of copyright protection afforded to factual compilations. Rural Telephone Service Company (“Rural”) claimed that Feist Publications, Inc. (“Feist”) infringed Rural’s copyright by using names and telephone number listings from Rural’s white pages directory to compile its own white pages directory. Observing the inherent tension between the axiom of copyright law that facts are not copyrightable7 and the principle that compilations of fact generally are copyrightable, the Court identified those components of a factual compilation that may receive copyright protection under certain circumstances. 499 U.S. at -, 111 S.Ct. at 1287.
The Court stressed that “[t]he sine qua non of copyright is originality.” 499 U.S. at -, 111 S.Ct. at 1287.8 “Facts, whether alone or as a part of a compilation, are not original and therefore may not be copyrighted.” 499 U.S. at -, 111 S.Ct. at 1290. Drawing upon the requirement of originality and the definition of “compilation” in the Copyright Act,9 the Court held that a compiler’s selection, arrangement and coordination, if original, are the only protectable elements of a factual compilation. 499 U.S. at -, 111 S.Ct. at 1289.10
Applying the requirement of originality to the directory compiled by Rural, the Court noted that the listings, consisting of subscribers’ names, towns of residence, and telephone numbers, were uncopyrightable facts. Further, the selection, coordination, and arrangement of Rural’s white pages were not sufficiently original to merit copyright protection. “Rural’s selection of listings could not be more obvious: it publishes the most basic information — name, town, and telephone number — about each person who applies to it for telephone service.” 499 U.S. at -, 111 S.Ct. at 1296. Rural failed to establish any original elements of coordination or arrangement: “there is nothing remotely creative about arranging names alphabetically in a white pages directory. It is an age-old practice, firmly rooted in tradition and so commonplace that it has come to be expected as a matter of course.” 499 U.S. at -, 111 S.Ct. at 1297. In short, “Rural expended sufficient effort to make the white pages directory useful, but insufficient creativity to make it original.” 499 U.S. at -, 111 S.Ct. at 1296.
B. BAPCO’s Claim of Infringement
To establish its claim of copyright infringement, BAPCO must prove “(1) ownership of a valid copyright, and (2) copying of constituent elements of the work that are original.” 499 U.S. at -, 111 S.Ct. at 1296. The validity of BAPCO’s copyright in its directory, considered as a whole, was conceded by Donnelley.11 To demonstrate the second ele*1441ment of infringement, BAPCO must prove that Donnelley, by taking the material it copied from the BAPCO directory, appropriated BAPCO’s original selection, coordination or arrangement.
The district court found that BAP-CO engaged in a number of acts of selection in compiling its listings. For example, BAP-CO determined the geographic scope of its directory and the closing date after which no changes in listings would be included. Bell-South, 719 F.Supp. at 1557-58. The district court erred, however, in implicitly determining that these selective acts were sufficiently original to merit copyright protection. Rural obviously established a geographic scope and a closing date for its white pages, which were held uncopyrightable as a matter of law in Feist. The district court’s analysis would protect such factual elements of every compilation; any collection of facts “fixed in any tangible medium of expression”12 will by necessity have a closing date and, where applicable, a geographic limit selected by the compiler. The district court found that BAPCO “selected” its listings by requiring its yellow pages subscribers to use a business telephone service. Id. at 1557. The district court also focused on a number of marketing techniques employed by BAPCO to generate its listings, such as the determination of the number of free listings offered to each subscriber, the selection of which customers to contact by an on-premise visit from sales personnel, the selection of the date of commencement of its advertisement sales campaign, and the procedure used to recommend the purchase of listings under multiple headings. Id. at 1557. The district court again failed to consider whether these “acts of selection” met the level of originality required to extend the protection of copyright to BAP-CO’s selection.
More fundamental, these acts are not acts of authorship, but techniques for the discovery of facts. In Feist, the Court emphasized the distinction “between creation and discovery: the first person to find and report a particular fact has not created the fact; he or she has merely discovered its existence.” 499 U.S. at -, 111 S.Ct. at 1288. By employing its sales strategies, BAPCO discovered that certain subscribers describe their businesses in a particular fashion and were willing to pay for a certain number of listings under certain available business descriptions. To be sure, BAPCO employed a set of strategies or techniques for discovering this data. Any useful collection of facts, however, will be structured by a number of decisions regarding the optimal manner in which to collect the pertinent data in the most efficient and accurate manner. If this were sufficient, then the .protection of copyright would extend to census data, cited in Feist as a paradigmatic example of a work that lacks the requisite originality. 499 U.S. at -, 111 S.Ct. at 1288. Just as the Copyright Act does not protect “industrious collection,” it affords no shelter to the resourceful, efficient, or creative collector. See Miller v. Universal City Studios, Inc., 650 F.2d 1365, 1372 (5th Cir. July 1981) (“The valuable distinction in copyright law between facts and the expression of facts cannot be maintained if research is held to be copyrightable.”). The protection of copyright must inhere in a creatively original selection of facts to be reported and not in the creative means used to discover those facts. See 17 U.S.C. § 102(b) (“In no ease does copyright protection ... extend to any idea, procedure, process, system, method of operation, concept, principle, or discovery, regardless of the form in which it is described, explained, illustrated, or embodied in such work.”). Ultimately, the district court erred by extending copyright protection to the collection of facts in the BAPCO directory based on the uncopyrightable formative acts used to generate those listings.
*1442In addition to these acts of selection, the district court found that BAPCO engaged in feats of coordination and arrangement to generate its yellow pages directory. The court explains that BAPCO arranged its directory in an alphabetized list of business types, with individual businesses listed in alphabetical order under the applicable headings. The Copyright Act protects “original works of authorship.” 17 U.S.C. § 102(a). BAPCO’s arrangement and coordination is “entirely typical” for a business directory. Feist, 499 U.S. at -, 111 S.Ct. at 1296.13 With respect to business telephone directories, such an arrangement “is not only unoriginal, it is practically inevitable.” 499 U.S. at -, 111 S.Ct. at 1297.
BAPCO’s claim of copyright in the arrangement of its directory also does not survive application of the “merger” doctrine. Under the merger doctrine, “expression is not protected in those instances where there is only one or so few ways of expressing an idea that protection of the expression would effectively accord protection to the idea itself.” Kregos v. Associated Press, 937 F.2d 700, 705 (2d Cir.1991);14 see also Baker v. Selden, 101 U.S. (11 Otto) 99, 25 L.Ed. 841 (1879). Because this is the one way to construct a useful business directory, the arrangement has “merged” with the idea of a business directory, and thus is uncopyrightable.15
*1443The district court’s suggestion that BAPCO could have arranged its headings according to the number of advertisers or to list its subscribers under each heading according to the length of time for which that subscriber had appeared under that heading misapprehends the question. The relevant inquiry is not whether there is some imaginable, although manifestly less useful, method of arranging business telephone listings. In Feist, Rural could have published multiple directories for its service area or listed its numbers in numerical order, by age, or by neighborhood within a single directory. The pertinent inquiry is whether the compiler has demonstrated originality, the “sine qüa non ” of copyright, in its arrangement or coordination. The arrangement of BAPCO’s yellow pages, like that of Rural’s white pages is “entirely typical” of its respective type.
The district court also identified acts of coordination and arrangement in the particular system of headings used in the BAPCO directory. The district court appears to find that, when Donnelley entered the listing information from the BAPCO directory, it also copied the particular heading under which that listing appeared in the BAPCO directory. 719 F.Supp. at 1558-59.16 BAPCO, however, failed to introduce evidence sufficient to establish a genuine dispute of material fact as to whether Donnelley copied the particular heading structure employed by BAPCO. Donnelley stipulated that it obtained the “business type” for each listing from the BAPCO directory. Rl-8. The evidence submitted to the district court in the form of affidavit, deposition, and witness testimony reveals that Donnelley established its own system of headings and that, in constructing its data base, Donnelley entered an alphanumeric code that corresponded to the Donnelley heading with each BAPCO listing. 5SR2, at 183-85; 1SR-434, at 76-77, 143-44; 1SR-435, at 253-54 and Ex. 278; Deposition of John Notestein, at 10, 12, 14-15, 22. Further, the sales lead sheets generated by Donnelley from its database, as well as pages of the respective directories submitted to the district court, illustrate that Don-nelley selected a somewhat different category of headings to describe the listings originally appearing in the BAPCO directory.17 Considering the extent to which the heading structure of a classified business directory is dictated by functional considerations and common industry practice, the differences apparent in the glossary of headings employed by Donnelley are sufficient to rebut any inference of copying that otherwise might be drawn from those terms that are common to both directories.18 In sum, the evidence before the district court requires *1444the conclusion that, by determining the type of business of each subscriber by observation of the BAPCO directory and translating that business type into an encoded heading of its own creation, Donnelley extracted uncopy-rightable information regarding the business activities of BAPCO’s subscribers without appropriating any arguably original, protecta-ble expressive element in the BAPCO glossary of headings.
Additionally, BAPCO failed to present evidence that, even if copied, its heading structure constitutes original expression warranting copyright protection. Initially, many of the selected headings, for example “Attorneys” or “Banks,” represent such an obvious label for the entities appearing under these headings as to lack the requisite originality for copyright protection.19 BAPCO can claim no copyright in the idea of dividing churches by denomination or attorneys by area of specialty. Further, any expressive act in including a category such as “Banks” or in dividing “Attorneys” into categories such as. “Bankruptcy” or “Criminal Law” would lose copyright protection because it would merge with the idea of listing such entities as a class of businesses in a business directory.20 The evidence submitted by Donnelley also establishes that many of BAPCO’s headings result from certain standard industry practices, such as the recommendations of the National Yellow Pages Sales Association, with regard to the selection and phrasing of headings in business directories. Finally, as established by the testimony of BAPCO’s representatives, the ultimate appearance of a particular subscriber under a certain heading is determined by the subscriber’s willingness to purchase those listings in the BAPCO directory. While BAPCO may select the headings that are offered to the subscriber, it is the subscriber who selects from those alternatives the headings under which the subscriber will appear in the copyrighted directory. The headings that actually appear in the directory thus, do not owe their origin to BAPCO and BAPCO has claimed no copyright in the larger universe of headings that are offered to subscribers. Thus, the elements of selection, coordination and arrangement identified by the district court, and purportedly copied by Donnelley, as a matter of law, do not display the originality required to merit copyright protection.
Although purporting to consider whether Donnelley copied the original elements of selection, arrangement or coordination from the BAPCO directory, the opinion of the district court rests, at least in part, on a comparison of the appearance of corresponding pages from both directories.21 For example, the court concluded that “Donnelley used a format nearly identical to that used by BAPCO” and that “although Donnelley’s directory is not identical to BAPCO’s directory, the material was copied and used to produce a directory substantially similar in both content and format.” 719 F.Supp. at *14451559. The district court erred, however, by-failing to consider the degree to which the similarity between the two directories was because of Donnelley’s use of the uncopy-rightable facts, such as name, number, address, and business type, from the BAPCO directory. Further, to the extent that this similarity of format resulted from was due to the common arrangement and coordination of the two directories into alphabetized business classifications, with alphabetized listings under each classification, the district court erred by extending the scope of BAPCO’s copyright to capture the system of organization common to all classified directories in the public domain. Moreover, the other elements of format common to the two directories, such as the organization of listings into four columns, are also manifestly typical, obvious and unoriginal.
By comparing the overall appearance of the two directories through its comparison of the corresponding pages, the district court effectively failed to consider whether Donnelley copied the “constituent elements of the work that are original.” Feist, 499 U.S. at -, 111 S.Ct. at 1296. In the case of a factual compilation, a comparison of the copyright holder’s work with that of the alleged infringer must distinguish similarities attributable to ideas, which are unprotected per se, or to expression not owned by the copyright holder, from those similarities resulting from the copying of the compiler’s original elements.22 We consider this conclusion to be compelled by section 108(b) of the Copyright Act, which directs that “[t]he copyright in a compilation or derivative work extends only to the material contributed by the author of such work, as distinguished from the preexisting material employed in the work, and does not imply any exclusive right in the preexisting material.” 17 U.S.C. § 103(b).
We note that Donnelley did not copy, nor was alleged to have copied, the text or graphic material from the advertisements in the BAPCO directory, the positioning of these advertisements, the typeface, or the textual material included by BAPCO to assist the user. Unlike the infringer in Southern Bell Tel. & Tel. Co. v. Associated Tel. Directory Publishers, 756 F.2d 801 (11th Cir.1985), Donnelley did not photocopy, or reproduce by any equivalent means, the page by page arrangement or appearance of its competitor’s directory in the process of creating its own work. Although the amount of material taken from the BAPCO directory was substantial in a purely quantitative sense, Don-nelley did not, by this process, appropriate whatever original elements might arguably inhere in the BAPCO directory. Given that the copyright protection of a factual compilation is “thin,” a competitor’s taking the bulk of the factual material from a preexisting compilation without infringement of the author’s copyright is not surprising. Feist, 499 U.S. at -, 111 S.Ct. at 1289. While it may seem unfair for a compiler’s labor to be used by a competitor without compensation, the Court noted in Feist that “[t]he primary objective of copyright is not to reward the labor of authors, but ‘[t]o promote the Progress of Science and useful Arts.’ ” 499 U.S. *1446at -, 111 S.Ct. at 1290 (quoting U.S. Const. art. I, § 8, cl. 8). “To this end, copyright assures authors the right to their original expression, but encourages others to build freely upon the ideas and information conveyed by a work.” Id. (emphasis added); see also Harper & Row, Publishers v. Nation Enterprises, 471 U.S. 539, 545-46, 105 S.Ct. 2218, 2223, 85 L.Ed.2d 588 (1985).
IV. CONCLUSION
By copying the name, address, telephone number, business type, and unit of advertisement purchased for each listing in the BAPCO directory,23 Donnelley copied no original element of selection, coordination or arrangement; Donnelley thus was entitled to summary judgment on BAPCO’s claim of copyright infringement.24 We REVERSE the judgment of the district court granting summary judgment to BAPCO on its claim of copyright infringement and enter judgment in favor of Donnelley on this claim.
*1447APPENDIX A
[R1-1-Exs. C & D]
[[Image here]]
*1448[[Image here]]
*1449[[Image here]]
*1450[[Image here]]
*1451APPENDIX B
[1SR1-8-445, Ex. 17]
[[Image here]]
*1452[[Image here]]
*1453[[Image here]]
*1454[[Image here]]
*1455[[Image here]]
*1456[[Image here]]
*1457APPENDIX C
[1SR1-8-445, Ex. 18]
BAPCO Directory Pages (appearing first in each set) With Corresponding Donnelley Directory Pages
[[Image here]]
*1458[[Image here]]
*1459[[Image here]]
*1460[[Image here]]
*1461[[Image here]]
*1462[[Image here]]
*1463[[Image here]]
*1464[[Image here]]
*1465[[Image here]]
*1466[[Image here]]
*1467[[Image here]]
*1468[[Image here]]
*1469[[Image here]]
*1470[[Image here]]

. Feist, 499 U.S. at -, 111 S.Ct. at 1289.


. The code corresponding to the type of advertising appearing in the BÁPCO directory indicated only the unit of advertising purchased. Donnel-ley did not record, nor was alleged to have recorded, information regarding the graphic appearance or page location of the advertising material, nor did it copy facts concerning individual businesses, such as product lines, services, hours of operation, contained in the advertisements themselves.


. BAPCO registered its claim of copyright (attached to this opinion as Appendix A) for the “entire text and compilation” of both volumes of its 1984 Miami yellow pages directory. Rl-1-Ex. D. It was upon this registration that BAPCO initiated its action for infringement. See 17 U.S.C. § 411(a) ("[N]o action for infringement of the copyright in any work shall be instituted until registration of the copyright claim has been made in accordance with this title.”).


. The district court granted BAPCO's motion for summary judgment on Donnelley's antitrust counterclaim, but denied BellSouth and Southern Bell’s motion for summary judgment on the antitrust counterclaim. The only issue presented by this appeal is the district court’s resolution of the copyright infringement claims.


. In granting summary judgment in favor of BAPCO,. the district court rejected Donnelley’s fair use and antitrust, or misuse of copyright, affirmative defenses as a matter of law. Because we hold that summary judgment should have been granted in favor of Donnelley on BAPCO’s copyright claim, we do not reach the issue of whether Donnelley’s defenses were properly rejected on summary judgment.


. The judgment of the district court was affirmed by a panel of this court, but was subsequently vacated by a grant of rehearing en banc. Bellsouth Adv. & Pub. Corp. v. Donnelley Info. Pub., Inc., 933 F.2d 952 (11th Cir.1991), vacated and reh’g en banc granted, 977 F.2d 1435 (11th Cir.1992).


. See 17 U.S.C. § 102(b).


. Moreover, "[originality is a constitutional requirement” for copyright protection implicit in the grant of power to Congress to "securfe] for limited Times to Authors ... the exclusive Right to their respective Writings.” Feist, 499 U.S. at -, 111 S.Ct. at 1288 (quoting U.S. Const, art. I, § 8, cl. 8).


. Section 101 of the Copyright Act of 1976 defines a compilation as "a work formed by the collection and assembling of preexisting materials or of data that are selected, coordinated, or arranged in such a way that the resulting work as a whole constitutes an original work of authorship.” 17 U.S.C. § 101.


. In confirming originality as the focus of copyright protection, the Court rejected an alternative theory to justify the protection of factual compilations. Relying upon a doctrine known alternatively as "sweat of the brow” or "industrious collection,” some courts had extended copyright protection to every element of a factual compilation based on the labor expended by the author in compiling the constituent facts. By extending copyright protection in a compilation beyond the author’s original selection, arrangement, and coordination, this line of cases "eschewed the most fundamental axiom of copyright law — that no one may copyright facts or ideas.” 499 U.S. at -, 111 S.Ct. at 1291.


. Because of the parties’ concession, we do not consider whether BAPCO's yellow pages directory, taken as a whole, is copyrightable.


. 17 U.S.C. § 102(a).


.While the listings in BAPCO's yellow pages required somewhat more organization and arrangement than the white pages directory considered in Feist, BAPCO's claim of "originality” must be resolved by comparison to other business telephone directories. BAPCO did not deviate from the arrangement of the typical business directory, which employs an alphabetical list of headings to describe the various types of business and then alphabetizes the listings under the appropriate headings
Applying Feist, the Second Circuit declined to extend copyright protection to the selection and arrangement of certain charts displaying the results of horse racing. Victor Lalli Enters. v. Big Red Apple, Inc., 936 F.2d 671, 673-74 (2d Cir.1991). "The format of the charts is a convention: Lalli exercises neither selectivity in what he reports nor creativity in how he reports it.” Id. at 673. Similarly, the Ninth Circuit rejected a claim that two automobile catalogs listing replacement radiators and associated parts were substantially similar. Cooling Sys. & Flexibles, Inc. v. Stuart Radiator, 777 F.2d 485, 491 (9th Cir.1985). Although both works were arranged into three sections (an illustrations section, an original equipment manufacturer section, and an applications section), the court found that this arrangement was obligatory for a useful radiator parts catalog. ”[T|he fewer the methods of expressing an idea, the more the allegedly infringing work must resemble the copyrighted work in order to establish substantial similarity.” Id. A subsequent collector is not required to arrange its compilation in a fashion not usable by those for whom it is intended. Id. at 492. The format of a typical business telephone directory is even more obvious and well established than the radiator catalogs at issue in Cooling Systems.


. See Kern River Gas Transmission Co. v. Coastal Corp., 899 F.2d 1458, 1463-64 (5th Cir.) (applying merger doctrine where idea of locating pipeline along certain route was inseparable from expression of the route on a topographical map), cert. denied, 498 U.S. 952, 111 S.Ct. 374, 112 L.Ed.2d 336 (1990); see also Educational Testing Services v. Katzman, 193 F.2d 533, 539 (3d Cir. 1986); Toro Co. v. R & R Products Co., 787 F.2d 1208, 1212 (8th Cir.1986).


. In Matthew Bender & Co. v. Kluwer Law Book Publishers, Inc., 672 F.Supp. 107 (S.D.N.Y.1987), the court considered the application of the merger doctrine to a claim of copyright in a system of charts displaying information regarding the amount of recovery in previous personal injury cases. Both the plaintiff’s work and that of the alleged infringer divided the cases into chapters corresponding to the part of the body injured and further divided the cases within each chapter based on whether the recovery was a result of a settlement, or an "adequate,” "inadequate,” or “excessive” award. 672 F.Supp. at 108. Each work listed the cases according to forum state, arranging awards from the same state from largest to smallest amount. In both collections, information regarding each case was organized into categories for amount, case name, plaintiff, event, injury, and further relevant data. The court rejected the plaintiff’s claim of copyright, concluding that the plaintiff’s work employed one of the few practical and useful means of organizing data regarding personal injury awards. The idea and the expression of such a work thus "merged.” Id. at 109-10. Further, the information selected for display about each case was obvious and did not demonstrate the original selection, arrangement or coordination *1443required for copyright protection. Id. at 112; see also Coates-Freeman Assocs., Inc. v. Polaroid Corp., 792 F.Supp. 879, 883-84 (D.Mass.1992) (Placement of decisionmaking steps on chart purporting to categorize leadership styles was not a copyrightable feature where selection of those particular steps out of a universe of very limited options resulted in merger of any creativity into the basic idea of the chart).


.Significantly, BAPCO registered no claim of copyright in the glossary of terms used to describe the types of businesses represented by its listings. BAPCO claims that Donnelley infringed its putative copyright in its directory (the only claim of copyright before the court) by somehow copying the directory onto the sales lead sheets (Appendix B). This argument exemplifies the fundamental misconception of the nature and scope of a compilation copyright. A comparison of the Donnelley sales lead sheets and the BAP-CO directory pages (Appendix C) manifests no substantial similarity as to those copyrightable elements of a compilation. The dissent continues to confuse and merge the copying of uncopy-rightable data with the replication of the copyrightable elements of a compilation.


. Despite the dissent’s belief to the contrary, our opinion is based on the evidence that was before the district court, including a number of sales lead sheets (Appendix B) and pages from both directories (Appendix C).


. Where the form of expression is largely prescribed by functional constraints, the similarity of expression in a subsequent work must be very close in order to establish infringement. “Factual works are different [from works of fiction]. Subsequent authors wishing to express the ideas contained in a factual work often can choose from only, a narrow range of expression.... Therefore, similarity of expression may have to amount to verbatim reproduction or very close paraphrasing before a factual work will be deemed infringed." Landsberg v. Scrabble Crossword Game Players, Inc., 736 F.2d 485, 488 (9th Cir.1984).


. See Sem-Torq, Inc. v. K Mart Corp., 936 F.2d 851, 854-55 (6th Cir.1991) (Copyright law does not protect "forms of expression dictated solely by functional considerations.").


. See Matthew Bender, 672 F.Supp. at 111 (Under merger doctrine, plaintiff could claim no copyright protection in headings used to display data regarding personal injury awards where "terms employed are the most logical and clear way of expressing the idea to be conveyed.... [and] these terms, or synonyms for them, are the only way of conveying the desired information.”).


. A comparison of corresponding pages from the two directories, which were before the district court as set out in Appendix C, reveals several obvious differences in typeface and graphic layout. Donnelley included different advertisements, not only in content, but also in number and design. BAPCO underlines its headings while Donnelley marks its headings with a sideways triangle. Donnelley uses a different type face. Whatever original authorship is represented by these types of presentation choices was clearly not copied by Donnelley. Further, the sales lead sheets (attached in Appendix B) produced from the ACS data base are obviously not similar in appearance or arrangement to BAPCO's directory, in which its claim of copyright was registered.


. The Second Circuit has observed:
Although the test for infringement of original works and compilations is one of "substantial similarity,” the appropriate inquiry is narrowed in the case of a compilation. As noted, the components of a compilation are generally in the public domain, and a finding of substantial similarity or even absolute identity as to matters in the public domain will not suffice to prove infringement. What must be shown is substantial similarity between those elements, and only those elements, that provide copy-rightability to the allegedly infringed compilation.
Key Publications, Inc. v. Chinatown Today Publishing Enters., Inc., 945 F.2d 509, 514 (2d Cir.1991) (citations omitted); see also Cooling Sys., 777 F.2d at 492-93 ("What is important is not whether there is substantial similarity in the total concept and feel of the works, but whether the very small amount of protectable expression in Cooling Systems’ catalog is substantially similar to the equivalent portions of Stuart's catalog.”) (citation omitted).


. The common errors in the BAPCO and Don-nelley listings prove only that Donnelley admittedly copied the name, number, address, and type of business from every BAPCO listing. The presence of common errors is not probative of whether the portions of the BAPCO directory copied by Donnelley included the copyrightable elements of original selection, coordination and arrangement. In Feist, the alleged infringer copied every listing from the compilers’ white pages, including four erroneous listings. 499 U.S. at -, 111 S.Ct. at 1287. Because Rural copied only uncopyrightable facts, however, the presence of common errors was not relevant. See also Shira Perlmutter, "The Scope of Copyright in Telephone Directories: Keeping Listing Information in the Public Domain," 38 J. Copyright Society 1, 5-6 (Fall 1990) ("Where, as in Feist, the defendant has admitted copying, such evidence is simply irrelevant. Copying of erroneous or fictitious entries has no bearing on the question of whether material admittedly copied is protected by the plaintiff's copyright, and if so, whether the taking is substantial."); Alan Lat-inan, "Probative Similarity as Proof of Copying: Toward Dispelling Some Myths in Copyright Infringement,” 90 Columbia L.Rev. 1187, 1204-06 (1990) (distinguishing use of common errors as proof of copying from use as proof of substantial similarity of protected material).


. Summary judgment in favor of the defendant in an infringement action is appropriate where the similarity between the two works concerns only uncopyrightable elements of the plaintiff's work. Arica Inst., Inc. v. Palmer, 970 F.2d 1067, 1072 (2d Cir.1992); Warner Bros., Inc. v. American Broadcasting Cos., 720 F.2d 231, 240 (2d Cir.1983).